In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
MELANIE A. FRAMPTON,      *
                          *                              No. 13-892V
              Petitioner, *                              Special Master Christian J. Moran
                          *
v.                        *                              Filed: March 17, 2015
                          *
SECRETARY OF HEALTH       *                              Attorneys’ fees and costs; award
AND HUMAN SERVICES,       *                              in the amount to which respondent
                          *                              does not object.
              Respondent. *
*************************

Jeffrey Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for petitioner;
Ryan Pyles, United States Dep’t of Justice, Washington, DC, for respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS 1

       On March 13, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent does not object to
the amount requested. The Court awards the amount to which respondent does not
object.

       On November 12, 2013, Melanie Frampton filed a petition for compensation
alleging that the trivalent influenza (“flu”) vaccine, which she received on or about
November 12, 2010, caused her to develop paresthesias, a myelopathy, and/or
myelitis. Petitioner received compensation based upon the parties’

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
stipulation. Decision, filed February 3, 2015. Because petitioner received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

      Petitioner seeks a total of $16,182.51 in attorney and paralegal fees and
$918.63 in costs. In compliance with General Order No. 9, petitioner has incurred
no out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $17,101.14 in the form of a check made payable to
      petitioner and petitioner’s attorney, Jeffrey Golvash for
      attorney’s fees and other litigation costs available under 42 U.S.C.
      § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2